DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/14/2020.

Examiner's Statement of reason for Allowance

Claims 1-7, 9-12, 14-16 and 20-29 renumbered as 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of wireless communication performed at a transmitter, comprising: determining to constrain a set of control resource blocks to a quantity of layers that is common to the set of control resource blocks and data resource blocks; determining a shared demodulation reference signal (DMRS) configuration for a plurality of resource blocks based on determining to constrain the set of control resource blocks to the quantity of layers that is common to the set of control resource blocks and the data resource blocks, the plurality of resource blocks including the set of control resource blocks including resource elements carrying control information, the data resource blocks including resource elements carrying data, and shared DMRS resource blocks including resource elements carrying a shared DMRS, the shared DMRS configuration configuring the shared DMRS resource blocks such that each control resource block of the set of the control resource blocks overlaps in frequency with a shared DMRS resource block of the shared DMRS resource blocks and at least one data resource block of the data resource blocks, wherein the 
The closest prior art, as previously recited, Tsai et al. (US 2017/0332359 A1, Kim et al. (US 2017/0288835 A1, Horiuchi et al. (US 2014/0126506 A1), are also generally directed to various aspects of radio download control channel.  However, none of Tsai, Kim and Horiuchi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 14, 20 and 27.  For example, none of the cited prior art teaches or suggest the steps of determining a shared demodulation reference signal (DMRS) configuration for a plurality of resource blocks based on determining to constrain the set of control resource blocks to the quantity of layers that is common to the set of control resource blocks and the data resource blocks, the plurality of resource blocks including the set of control resource blocks including resource elements carrying control information, the data resource blocks including resource elements carrying data, and shared DMRS resource blocks including resource elements carrying a shared DMRS, the shared DMRS configuration configuring the shared DMRS resource blocks such that each control resource block of the set of the control resource blocks overlaps in frequency with a shared DMRS resource block of the shared DMRS resource blocks and at least one data resource block of the data resource blocks, wherein the set of control resource blocks, the respective shared DMRS resource blocks and the respective .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478